PEARSON, Judge,
concurring in part, dissenting in part.
I concur fully with the affirmance on all issues raised by the appellant concerning its rights against appellee National Bank of Florida. However, I am unable to understand the court’s failure to proceed with the case and enter a money judgment for the appellant against appellee Richard E. Davids. See Winn & Lovett Grocery Co. v. Safford Bros. Produce Co., 121 Fla. 833, 164 So. 681 (1935), and Casas v. Rosell, 359 So.2d 491 (Fla. 3d DCA 1978). I would reverse that portion of the judgment and remand the cause for further proceedings to determine the personal liability of Davids.